Citation Nr: 1213056	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-38 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980 and from February 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the claim.  

The Veteran and his sister presented testimony at a hearing before a Decision Review Officer (DRO) in May 2008.  A transcript of that proceeding is of record.  The Veteran withdrew his request for a Board hearing in April 2010.  

The claim was remanded by the Board in October 2010 for additional development and to address due process concerns.  The actions directed by the Board have been accomplished and the matter returned for appellate review.

The Board also remanded claims for service connection for an acquired psychiatric disorder and a bilateral ankle disorder.  Service connection for these disabilities was established in an October 2011 rating decision.  As such, those issues are no longer before the Board for appellate review.   


FINDING OF FACT

There is no competent evidence of record that the Veteran's headache disorder is etiologically related to active service or to any of his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for service connection for a headache disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a headache disorder.  He asserts that his headache disorder is related to an in-service sky diving accident or, alternatively, to his service-connected disabilities.  The Veteran contends that he has had continuous symptoms since service.  See August 2004 VA Form 21-526; July 2004 VA Form 21-4138; August 2006 statement in support of claim; November 2007 VA Form 9; May 2008 hearing transcript.  

The Board notes that the Veteran is service-connected for disabilities involving his thoracolumbar spine, cervical spine, and bilateral lower extremities (to include bilateral sciatica and bilateral knee and ankle disabilities), as well as for tinnitus, right ear hearing loss, and a psychiatric disability.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, headaches, though they do document complaints related to back strain and muscle spasm.  At the time of the Veteran's April 1985 Chapter 13 examination, clinical evaluation of his neurological system was normal, as was clinical evaluation of his head, face, neck and scalp, and there were no notations made in reference to headaches.  See report of medical examination.  

The post-service medical evidence of record consists entirely of VA treatment records and VA compensation and pension examination reports.

The Veteran underwent a VA examination in December 1985.  At that time, he reported that he had had problems with his back for about three years and indicated that two years prior, he had been home on leave and developed a severe headache and fever.  The Veteran indicated that he was hospitalized for a week at a private hospital and was told he had a dislocated vertebra.  He did not report any treatment for headaches during his private hospitalization.  Nor did the Veteran report any current headache symptomatology at the time of the December 1985 examination.  

The Veteran underwent another VA examination in July 2007, in conjunction with his current claim.  He reported recurring headaches, but was unable to state how long the condition had existed.  The Veteran indicated that the headache attacks were painful and began at the left side of his neck, traveling to his left eye and then spreading to the entire head.  The headache attacks averaged one time per day and lasted for seven hours.  The symptoms occurred constantly.  Following physical examination, to include neurological examination of the cranial nerves, which revealed normal findings, the Veteran was diagnosed with tension headaches.  It was the VA examiner's opinion that the current headache disorder was not related to his parachuting (sky diving) accident during service because the 1985 separation examination does not mention any complaints, conditions or diagnoses related to headaches.  In addition, CT scan of the Veteran's neck showed mild scoliosis, which is likely to be the cause of his long-standing headaches.  The examiner also explained that degenerative arthritis of the cervical spine was diagnosed after the Veteran began complaining of headaches such that it would not be possible for the degenerative joint disease to have caused the already-present headaches.  

The Board remanded the claim in October 2010 in order for the Veteran to undergo another VA examination.  Review of the claims folder reveals that he failed to report to a VA neurological disorders examination scheduled in November 2010.  

VA regulations provide that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a).

The Board acknowledges the Veteran's representative's assertion that the mental disorders examination conducted on the same day the neurological examination was scheduled was stressful such that the Veteran did not appear for the neurological examination.  The representative also asserts that the neurological disorders examination should be rescheduled, or that other methodology might be more appropriate.  See March 2012 informal hearing presentation.  

The Veteran underwent the VA mental disorders examination at 8am in November 2010.  He thereafter underwent a VA joints examination at 11am on that same date.  As such, there is no evidence to corroborate that the stress of undergoing the mental disorders examination was the reason for the Veteran's failure to appear at the scheduled neurological examination.  Rather, the evidence tends to refute this assertion, as the Veteran was able to undergo a VA joints examination three hours after the mental disorders examination began.  In the absence of good cause for failing to appear for the scheduled VA neurological disorders examination, the Board will decide the case using the evidence of record.  

The evidence of record does not support the claim for service connection for a headache disorder on a direct basis.  The Board acknowledges the Veteran's assertion that he had headaches during service, and finds that he is competent to make such an assertion.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the Veteran's statements to be credible with respect to experiencing headache symptoms during and continuing since service.  As noted above, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for headaches, and the Veteran made no mention of a headache disorder at the time of his April 1985 Chapter 13 examination.  Moreover, the Veteran also failed to mention that he was having problems with headaches at the time of the December 1985 VA examination, which was conducted within six months of his discharge from service.  These records have greater probative value than the history as more recently reported by the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  The Board also notes that at the time of the July 2007 VA examination, the Veteran did not report that his headaches had existed since service.  Rather, he indicated that he was unable to state how long the condition had existed.  

Additionally, the opinion rendered at the July 2007 VA examination took the Veteran's history and complaints into account and did not relate his headache disorder to service, to include the in-service sky diving/parachuting accident reported by the Veteran.  Rather, the July 2007 VA examiner determined that the Veteran's diagnosed tension headaches were not related to service because the 1985 separation examination does not mention any complaints, conditions or diagnoses related to headaches.  The VA examiner instead related the Veteran's headaches to the mild scoliosis noted on CT scan of the Veteran's neck.  The examiner also determined that the headaches were not related to the cervical spine degenerative arthritis because they pre-dated evidence of arthritis.  

The Board acknowledges that the VA examiner determined, in part, that headaches were not related to service because there were no complaints, conditions or diagnoses related to headaches made during the April 1985 VA examination.  This opinion seemingly does not consider the Veteran's competent complaints of in-service headaches.  As noted above, however, the Board has determined that the Veteran's assertions in this regard are not credible.  Moreover, the Veteran failed, without good cause, to appear for a scheduled neurological disorders examination in November 2010, which had been requested by the Board in part to obtain another medical opinion.  In addition to the foregoing, review of the Veteran's VA treatment records reveals that none of his treating physicians have related his headaches to service, to include the reported in-service sky diving incident.  Rather, VA treatment records reveal that headaches have been linked to TMJ (temporomandibular joint disorder) and post-motor vehicle accident cervical spasm.  See July 2004 primary care note; March 2009 internal medicine note.  

In the absence of competent and credible evidence establishing an etiological relationship between active service and a headache disorder, service connection is not warranted on a direct basis and the claim must be denied.  

Service connection is also not warranted for a headache disorder on a secondary basis.  The Board remanded the claim in October 2010 in pertinent part because the July 2007 VA examination report did not fully address the possible relationship between the current headache disorder and the Veteran's service-connected disabilities.  Again, the Veteran failed to report to the scheduled VA neurological disorders examination without good cause and there is no competent and credible evidence establishing that the Veteran's headache disorder is proximately due to or the result of, or has been aggravated by, any of the Veteran's service-connected disabilities.  The Board acknowledges that the July 2007 VA examiner determined that the headaches were related to cervical spine scoliosis.  Service connection for scoliosis, however, is not in effect.  In addition, the VA examiner determined that the headache disorder was unrelated to the Veteran's service-connected cervical spine degenerative arthritis because they pre-dated that disability.  While the Board acknowledges that this opinion did not consider whether the headaches had been aggravated by the cervical spine degenerative arthritis, it again notes that the Veteran failed to report to the scheduled VA examination in November 2011 that would have addressed this possibility.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated August 2004 and March 2006.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  Moreover, the Board is satisfied that there has been substantial compliance with the remand directives issued in its October 2010 decision as the RO scheduled the Veteran for a VA neurological disorders examination, to which he failed to report.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a headache disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


